Citation Nr: 0929168	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from December 1942 to June 
1947.  He died in August 2005, and the Appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the current appellate claims. 

The RO in Chicago, Illinois, currently has jurisdiction over 
the Veteran's VA claims folder.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran died in August 2005.  His death certificate 
lists the immediate cause of death as lung cancer, with no 
other condition listed as contributing to death.

3.  At the time of his death, the Veteran was service-
connected for generalized anxiety disorder rated as 50 
percent disabling, duodenal ulcer rated as 40 percent 
disabling, pes cavus rated as 40 percent disabling, and 
residuals of an appendectomy scar and left varicocele each 
rated as zero percent disabling.  The combined evaluation was 
80 percent, and he had been in receipt of a total rating 
based upon individual unemployability (TDIU) due to service-
connected disabilities from November 2001 until his death in 
August 2005.

4.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities caused or 
immediately contributed to his cause of death.

5.  Nothing in the record supports a finding that the 
disability which is identified as the cause of the Veteran's 
death (lung cancer) was incurred in or aggravated by his 
period of active military service.

6.  The Veteran died decades after his discharge, and he was 
not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311, 3.312 (2008).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. 
§§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Appellant 
was sent pre-adjudication notice via a letter dated in 
October 2005, which is clearly prior to the December 2005 
rating decision that is the subject of this appeal.  She was 
also sent additional notification via letters dated in 
January 2007 and December 2008, followed by readjudication of 
this case via the June 2007 Statement of the Case and the 
April 2009 Supplemental Statement of the Case.  Taken 
together, these letters informed her of what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for the Appellant to advise 
VA of or to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board is cognizant of the Court's holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that the notice provided 
to a claimant seeking DIC benefits must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.  In this case, the Board finds that the October 2005 
and January 2007 letters adequately notified the Appellant of 
the criteria for DIC.  Although these letters did not contain 
a statement of the conditions which the Veteran was service 
connected at the time of his death, the Appellant has 
indicated through her statements that she is aware of what 
these conditions were.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also observes that the Appellant was not sent a 
letter which specifically included the information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, the focus of this case is whether the cause 
of the Veteran's death is due to active service, or whether 
the Appellant is otherwise entitled to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  No claim for accrued benefits has 
been filed in this case.  Consequently, no disability 
rating(s) is to be assigned or even considered in this case.  
Further, for the reasons stated below, the Board concludes 
that the preponderance of the evidence is against the 
appellate claims.  Therefore, no effective date(s) is to be 
assigned in this case.  Accordingly, there is no prejudice to 
the Appellant by proceeding with adjudication of this case.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Appellant was notified and aware of 
the evidence needed to substantiate her claims and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Appellant has been 
satisfied in this case.  All records relevant to the 
Veteran's medical history and death are in the claims folder.  
The Appellant has had the opportunity to present evidence and 
argument in support of her claims, and as part of her 
Substantive Appeal, received in June 2007, she indicated that 
she did not desire a Board hearing in conjunction with this 
case.  

The Board acknowledges that the RO requested the Veteran's 
service personnel records as part of this case, and were 
informed they were not available and may have been destroyed 
in a fire.  In such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (wherein the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease).

Nothing in the record otherwise reflects the Appellant has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, a competent medical 
opinion was obtained in July 2007 regarding this case, and 
the Appellant has not demonstrated, or raised the issue of, 
any prejudice caused by any deficiency in this opinion.  
Accordingly, the Board finds that the June 2007 medical 
opinion is sufficient for resolution of this appeal.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Cause of Death

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran died in August 2005.  His death certificate lists 
the immediate cause of death as lung cancer, with no other 
condition listed as contributing to death.  At the time of 
his death, the Veteran was service-connected for generalized 
anxiety disorder rated as 50 percent disabling, duodenal 
ulcer rated as 40 percent disabling, pes cavus rated as 40 
percent disabling, and residuals of an appendectomy scar and 
left varicocele each rated as zero percent disabling.  He was 
not service-connected for lung cancer nor any other 
respiratory disorder.  No competent medical opinion is of 
record which otherwise indicates the Veteran's service-
connected disabilities caused or immediately contributed to 
his cause of death.

The Board further finds that nothing in the record supports a 
finding that the disability which is identified as the cause 
of the Veteran's death (lung cancer) was incurred in or 
aggravated by his period of active military service.  His 
service treatment records contain no findings indicating 
treatment for or a diagnosis of lung cancer during active 
service.  

The Board acknowledges that the Veteran was treated for 
pneumonia, lobar penoccic, right lower lobe, in February 
1944.  However, his service treatment records note the 
condition was cured as of March 1944.  Further, his lungs 
were clinically evaluated as normal on his May 1947 discharge 
examination.  Similarly, his respiratory system was evaluated 
as normal on a September 1947 VA medical examination.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Further, service connection 
for the cause of the Veteran's death is not warranted on a 
presumptive basis, as the lung cancer was clearly not present 
to a compensable degree within the first post-service year.

In addition, no competent medical opinion is of record which 
supports a finding that the Veteran's fatal lung cancer was 
incurred in or aggravated by his period of active military 
service, to include his February 1944 treatment for 
pneumonia.  Rather, the June 2007 VA medical opinion 
concluded that the service pneumonia did not materially 
contribute to the Veteran's death nor did it accelerate the 
process.  As noted above, the Appellant has not demonstrated, 
or raised the issue of, any prejudice caused by any 
deficiency in this opinion.  No competent medical opinion is 
of record which otherwise refutes the conclusion of the June 
2007 VA clinician.

The Board acknowledges the Appellant has contended that the 
Veteran developed lung cancer due to in-service radiation 
exposure, while stationed near Tokyo, Japan, after the atomic 
bomb was dropped on Hiroshima and Nagasaki.

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer, including lung 
cancer, that are presumptively service-connected when they 
occur in "radiation-exposed veterans."  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-
exposed veterans includes those veterans who participated in 
a "radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.

Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease (which includes 
lung cancer); and (3) such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. § 
3.311(b).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation cannot be granted 
under 38 C.F.R. 
§ 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, not all of the Veteran's service personnel 
records are on file.  However, the records on file do confirm 
he had active service in Okinawa; Honshu, Japan; and that his 
place of separation was Azabu Tokyo, Japan.  However, nothing 
in the service records on file, to include the service 
treatment records, confirms he actually participated during 
the official operational period of an atmospheric nuclear 
test or the occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946.  The record does not 
otherwise show he participated in a radiation risk activity 
or was otherwise exposed to radiation during military 
service.  Moreover, the Board finds it significant that even 
though the Veteran had multiple claims with VA over the 
years, it does not appear he submitted a claim based upon in-
service radiation exposure during his lifetime.  The Board 
also notes that the Appellant did not respond to the RO's 
request, via the December 2008 notification letter, which 
requested details regarding the Veteran's purported in-
service radiation exposure.

In view of the foregoing, the Board must find that the 
Veteran was not exposed to radiation while on active duty, 
and, thus, no such exposure - to include the provisions of 
38 C.F.R. §§ 3.309(d) and 3.311 - is for consideration in the 
instant case.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the Veteran's death, and it must 
be denied.

II.  DIC under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected , if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC benefits under 
38 U.S.C.A. § 1318.  However, clarification has been provided 
by two decisions from the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the Court found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. 
§ 20.1106, did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. 
Reg. 72,211 (Dec. 2, 2005), which effectively barred 
entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) on the basis of hypothetical entitlement.  See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. 
Cir. 2007) (affirming VA's regulation interpreting 38 
U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  
In this regard, 38 C.F.R. § 20.1106 was amended, and section 
1318 claims will be decided with regard to prior disposition 
of those issues during the veteran's lifetime.  The 
implementing rule stated that "VA will apply this rule to 
claims pending before VA on the effective date of this rule 
[December 2, 2005], as well as to claims filed after that 
date."  See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

At the time of his death, the Veteran's combined evaluation 
was 80 percent, and he had been in receipt of a TDIU due to 
service-connected disabilities from November 2001 until his 
death in August 2005.  Thus, VA had not evaluated him as 
being totally disabled for a continuous period of at least 10 
years immediately preceding death.  Moreover, he died decades 
after his discharge from active service, and nothing in the 
record reflects he was a POW during such service.  
Consequently, it does not appear the criteria for DIC under 
38 U.S.C.A. § 1318 have been met, and the claim must be 
denied.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Appellant's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


